Exhibit 10.42

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by THE PANTRY, INC., a Delaware corporation (the “Corporation”) and KEITH
S. BELL (the “Employee”).

The Corporation and Employee are parties to an employment agreement dated
July 21, 2006 (the “Employment Agreement”). They wish to amend and restate the
Employment Agreement as provided herein.

The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:

1.         EMPLOYMENT.     The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement. Employee
shall serve as Senior Vice President, Fuels and have such responsibilities and
authority as the Corporation may assign from time to time. Employee, at the
Corporation’s discretion, may be reassigned or transferred to different units or
locations.

    1.1         Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.

    1.2         Employee shad devote all working time and best efforts to
successfully perform his duties and advance the Corporation’s interests. During
his employment, Employee shall not engage in any other business activities of
any nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personality owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.

2.         COMPENSATION.

    2.1         Base Salary.     Employee’s annual salary for all services
rendered shall be $275,000 (less any applicable taxes and withholdings) payable
in accordance with the Corporation’s policies, procedures and practices as they
may exist from time to time. Employee’s salary periodically may be subject to
annual increases in the Corporation’s discretion in accordance with its
policies, procedures and practices as they may exist from time to time.

    2.2         Guaranteed Bonus.     At the end of the first year of Employee’s
employment under this Agreement, Employee shall be entitled to receive a
guaranteed bonus of the greater of Fifty Thousand and 00/100 Dollars
($50,000.00) (less applicable withholdings) or the amount Employee would receive
under the Company’s incentive plan for the Company’s fiscal year ending
September 28, 2007. Such bonus shall be paid in accordance with the terms of the
Corporation’s regular incentive programs and Employee must be employed by the
Corporation at the time payment of such bonus would be made.



--------------------------------------------------------------------------------

    2.3         Relocation Expenses.     The Corporation will assist Employee in
relocating to North Carolina by purchasing Employee’s current principal
residence in accordance with the terms of the Corporation’s regular relocation
practices and policies. In addition, the Corporation will reimburse Employee for
incidental expenses related to his relocation which would not otherwise be
reimbursable under the Company’s regular relocation practices and policies. If
any of the incidental expenses are not tax deductible, then Employee’s
reimbursement for such expense shall be grossed up for taxes. Provided, however,
no such relocation expenses shall be paid later than March 15 of the year
following the year in which the expense was incurred.

    2.4         Bonus Programs.     Employee may participate in any incentive
program which may be made available from time to time to the Corporation’s
employees at Employee’s level; provided, however, that Employee’s participation
is subject to the applicable terms, conditions and eligibility requirements of
the program, as they may exist from time to time, and provided that for
Employee’s first year of employment hereunder, his bonus entitlement shall be as
described in Section 2.2 above.

    2.5         Benefits.     Employee may participate in all medical, dental,
disability, insurance, 401(k), pension, vacation and other employee benefit
plans and programs which may be made available from time to time to Corporation
employees at Employee’s level, provided, however, that Employee’s participation
is subject to the applicable terms, conditions and eligibility requirements of
these plans and programs, some of which are within the plan administrator’s
discretion, as they may exist from time to time. Notwithstanding the foregoing,
Employee shall be entitled to a minimum of twenty-two (22) days of annual
vacation. Subject to applicable state law, accrued, unused vacation may not be
carried over from year to year.

    2.6         Benefit Plans Subject to Amendment.     Nothing in this
Agreement shall require the Corporation to create, continue or refrain from
amending, modifying, revising or revoking any of the plans, programs or benefits
set forth in Sections 2.4 and 2.5. Employee acknowledges that the Corporation,
in its sole discretion, may amend, modify, revise or revoke any such plans,
programs or benefits. Any amendments, modifications, revisions and revocations
of these plans, programs and benefits shall apply to Employee. Nothing in this
Agreement shall afford Employee any greater rights or benefits with regard to
these plans, programs and benefits than are afforded to him under their
applicable terms, conditions and eligibility requirements, some of which are
within the plan administrator’s discretion, as they may exist from time to time.

    2.7         Offset for Disability Payments.     If at any time during which
Employee is receiving salary or post-termination payments from the Corporation,
he receives payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.

3.         TERM OF EMPLOYMENT AND TERMINATION.     The original term of
employment under this Agreement shall be for a two (2) year period commencing on
September 5, 2006 and terminating on September 4, 2008 subject to the following
provisions:

    3.1         Automatic Renewal.     Upon the expiration of the original term
or any renewal term of employment, Employee’s employment shall be automatically
renewed for a one (1) year period unless, at least sixty (60) days prior to the
renewal date, either party gives the other party written notice of its intent
not to continue the employment relationship. During any

 

2



--------------------------------------------------------------------------------

renewal term of employment, the terms, conditions and provisions set forth in
this Agreement shall remain in effect unless modified in accordance with
Section 8.

    3.2         Without Cause.     During the original or any renewal term, the
employment relationship hereunder shall be terminated without cause thirty
(30) days after either the Corporation or Employee gives notice of such
termination to the other party.

    3.3         With Cause.     The Corporation may terminate Employee’s
employment immediately without notice at any time for the following reasons
which shall constitute “Cause”: (i) the willful and continued failure by
Employee to substantially perform his duties with the Corporation;
(ii) Employee’s insubordination in responding to any specific, reasonable
instructions from either the Corporation’s Chief Executive Officer or Board of
Directors; (iii) conduct by the Employee which is demonstrably and materially
injurious to the Corporation, monetarily or otherwise; or (iv) the conviction of
Employee of, or the entry of a plea of guilty or nolo contendere by Employee to,
any crime involving moral turpitude or any felony. Prior to a termination
pursuant to Section 3.3(i), Employee shall be given written notice of the manner
in which he has failed to perform and a thirty (30) day opportunity to cure such
failure.

    3.4         Death or Disability.     The Corporation may terminate
Employee’s employment without notice in the event of Employee’s death or
“Disability” which shall mean Employee’s physical or mental inability to perform
the essential functions of his duties with or without reasonable accommodation
for a period of 180 consecutive days or 180 days in total within a 365-day
period as determined by the Corporation in its reasonable discretion and in
accordance with applicable law.

    3.6         Survival.     Section 4 (Compensation Upon Termination),
Section 5 (Competitive Business Activities, Trade Secrets, Confidential
Information and Corporation Property), and Section 6 (Change in Control) shall
survive the expiration or termination of this Agreement, regardless of the
reasons for such expiration or termination, until the obligations set forth
therein have been satisfied.

4.         COMPENSATION UPON TERMINATION.

    4.1         By Corporation For Cause or Employee Without Cause or By Notice
of Non-Renewal.     If Employees employment is terminated by the Corporation for
Cause or by Employee without cause or by notice of non-renewal, the
Corporation’s obligation to compensate Employee ceases on the effective
termination date except as to amounts due at that time.

    4.2         By Corporation by Non-Renewal or Without Cause.     If the
Corporation terminates Employee’s employment by notice of non-renewal or without
Cause, then Employee shall be entitled to receive:

        (A)         amounts due on the effective termination date;

        (B)         if the termination is by the Corporation without Cause in
the first two years of employment under this Agreement, an amount equal to the
greater of Employee’s then current monthly salary for the then remaining months
in the original term of this Agreement or for twelve (12) months, less any
applicable taxes and withholdings and payable in substantially equal
installments on the last business day of each applicable month and, if the
termination is after the first two years of employment hereunder, an amount
(less any applicable taxes and withholdings) equal to Employee’s then current
monthly salary for twelve (12) months,

 

3



--------------------------------------------------------------------------------

payable in substantially equal installments on the last business day of each
applicable month. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), as applicable, each installment payment shall
be considered a separate payment. During the twelve (12) month period following
termination, if Employee accepts employment or a consultancy with another entity
or becomes self-employed, then he must notify the Corporation before such
employment or consultancy begins and the payments made pursuant to
Section 4.2(B) shall be reduced by the amount of compensation to be paid to him
in connection with such employment, consultancy or self-employment. If Employee
does not notify the Corporation in accordance with this provision, then its
obligation to make payments or further payments pursuant to Section 4.2(B) shall
cease.

                      In the event that the total amount of payments due
Employee under Section 4.2(B) should exceed the maximum amount permitted to be
paid under a separation pay plan exempt from regulation under Section 409A
pursuant to Treasury Regulations Section 1.409A-1(b)(9)(iii), then the entire
amount in excess of such maximum amount shall be paid to Employee no later than
two and one-half (2 1/2) months following the end of the calendar year in which
Employee’s employment terminated.

        (C)         unless Employee obtains comparable group health insurance
coverage from a subsequent employer, then, for the twelve (12) months following
the termination of Employee’s employment, Employee may elect to continue
participation in the Corporation’s group health insurance plan in which Employee
participated upon termination of employment by electing continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). For the
twelve (12) month continuation period, the Corporation shall reimburse Employee
for that portion of the COBRA premiums in excess of the amount Employee paid for
group health plan coverage immediately prior to termination from employment. In
the event Employee prefers to obtain coverage under an individual health
insurance policy that is less expensive than COBRA coverage rather than electing
COBRA continuation coverage, the Corporation shall, for twelve (12) months,
reimburse Employee for that portion of the premium payments that are in excess
of the amount Employee paid for group health plan coverage immediately prior to
termination of employment. All reimbursements required pursuant to this
Section 4.2(D) shall be paid as soon as reasonably practicable following
Employee’s submission of proof of timely premium payments to the Corporation;
provided, however, that all such claims for reimbursement shall be submitted by
Employee and paid by the Corporation no later than fifteen (15) months following
Employee’s termination of employment.

    4.3         Death or Disability.     If Employee’s employment is terminated
because of Employee’s death either before or after a Change in Control (as
hereinafter defined), then the Corporation shall pay to the estate of Employee
an amount (less any applicable taxes and withholdings) equal to Employee’s then
current monthly salary for six (6) months. If Employee’s employment is
terminated because of Disability either before or after a Change in Control,
then the Corporation shall pay Employee his then current monthly salary (less
any applicable taxes and withholdings) for a period equal to the shorter of:
(i) six (6) months from the date of termination; or, (ii) the time period from
the date of termination through the date on which Employee begins receiving long
term disability insurance benefits in accordance with the Corporation’s long
term disability plan. Any payments paid to Employee or his estate pursuant to
this Section shall be paid in periodic, substantially equal installments;
provided, however, that all such amounts payable shall be paid no later than two
and one-half (2 1/2) months following the end of the calendar year in which
Employee’s employment terminated. For purposes of Section 409A, as applicable,
each installment payment shall be considered a separate payment.

 

4



--------------------------------------------------------------------------------

    4.4         Severance Pursuant to Agreement.

        The Corporation’s obligation to provide the payments under Sections 4.2
and 4.3 (except in the event of termination because of Employee’s death) is
conditioned upon Employee’s execution of an enforceable release of all claims
and his compliance with Section 5 hereof (specifically including the return of
all Corporation property). The required release shall contain a
non-disparagement clause. If Employee chooses not to execute such a release or
fails to comply with Section 5 of this Agreement, then the Corporation’s
obligation to compensate him ceases on the effective termination date except as
to amounts due at that time.

        Employee is not entitled to receive any compensation or benefits upon
his termination except as: (i) set forth in this Agreement; (ii) otherwise
required by law; or (iii) otherwise required by any employee benefit plan in
which he participates; provided, however, that the terms and conditions afforded
Employee under this Agreement are in lieu of any severance benefits to which he
otherwise might be entitled pursuant to a severance plan, policy or practice.
Nothing in this Agreement, however, is intended to waive or supplant any death,
disability, retirement, 401(k) or pension benefits to which Employee may be
entitled under employee benefit plans in which Employee participates.

5.         COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL
INFORMATION AND CORPORATION PROPERTY.     Employee acknowledges that by virtue
of Employee’s employment and position with the Corporation, Employee (i) has or
will have access to trade secrets and Confidential Information (as defined in
Section 5.2(B)) of the Corporation including valuable information about its
business operations and entities with whom it does business in various
locations, and (ii) has developed or will develop relationships with parties
with whom it does business in various locations. Employee also acknowledges that
the trade secrets, Confidential Information and Competitive Business Activities
provisions set forth in this Agreement are reasonably necessary to protect the
Corporation’s legitimate business interests, are reasonable as to the time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him.

    5.1         Competitive Business Activities.     Without the Corporation’s
prior written approval, during Employee’s employment and for twelve (12) months
following termination of employment regardless of the reason for such
termination:

        (A)         Employee shall not, either individually or on behalf of
another, directly or indirectly, as employer, employee, owner, partner,
stockholder, independent contractor, agent, or otherwise enter into or in any
manner participate in the convenience store business in North Carolina or
Florida. Notwithstanding the foregoing, Employee’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Section 5.1(A).

        (B)         Employee will not directly or indirectly, request or induce
any other employee of the Corporation to: (i) terminate employment with the
Corporation, or (ii) accept employment with another business entity, or
(iii) become engaged in the convenience store business in competition with the
Corporation.

 

5



--------------------------------------------------------------------------------

    5.2         Trade Secrets; Confidential Information.

        (A)         Employee hereby covenants and agrees not to use or disclose
any Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation or except as required by any
governmental or judicial authority; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of Employee’s, have
entered the public domain.

        (B)         Confidential Information.     For purposes of this
Agreement, “Confidential Information” means any data or information with respect
to the business conducted by the Corporation, other than trade secrets, that is
material to the Corporation and not generally known by the public. To the extent
consistent with the foregoing definition, Confidential Information includes
without limitation: (i) reports, pricing, safes manuals and training manuals,
selling and pricing procedures, and financing methods of the Corporation,
together with any techniques utilized by the Corporation in designing,
developing, manufacturing, testing or marketing its products or in performing
services for clients, customers and accounts of the Corporation; and ii) the
business plans, financial statements, reports and projections of the
Corporation, and the Corporation’s prospective strategic or expansion plans.

        (C)         Corporation Property.     Employee acknowledges that all
trade secrets and Confidential Information are and shall remain the sole,
exclusive and valuable property of the Corporation and that Employee has and
shall acquire no right, title or interest therein. Any and all printed, typed,
written and other material which Employee may have or obtain with respect to
trade secrets or Confidential Information (including without limitation all
copyrights therein) shall be and remain the exclusive property of the
Corporation, and any and all such material (including any copies) and all other
Corporation property shall, upon request of the Corporation, be promptly
delivered by Employee to the Corporation.

    5.3         Other Agreements.     Nothing in this Agreement shall terminate,
revoke or diminish Employee’s obligations or the Corporation’s rights and
remedies under law or any agreements relating to trade secrets, confidential
information, or non-competition which Employee has executed in the past or may
execute in the future or contemporaneously with this Agreement.

6.         Change in Control.

    6.1         Definition of Change In Control.     For purposes of this
Agreement, a “Change in Control” shall mean:

        (A)         any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than: (i) the Corporation; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation; (iii) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; or (iv) the existing holders of capital stock of the
Corporation as of the date hereof, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing more than fifty percent (50%) of the
combined voting power of the Corporation’s then outstanding securities; or

        (B)         the consummation of a merger, share exchange, consolidation
or reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the

 

6



--------------------------------------------------------------------------------

surviving or resulting corporation or entity after such transaction is held in
the aggregate by the holders of the combined voting power of the outstanding
securities of the Corporation immediately prior to such transaction; or

        (C)         the stockholders of the Corporation approve a plan of
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of ail or substantially all of the Corporation’s
assets; or

        (D)         during any period of twenty-four (24) consecutive months,
the individuals who constitute the Board of Directors of the Corporation at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board of Directors; provided, however, that a
director who is not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director is elected or recommended for
election by a majority of the directors who are then Incumbent Directors.

    6.2         Termination Following a Change In Control.     After the
occurrence of a Change in Control, Employee shall be entitled to receive
payments and benefits pursuant to this Agreement if Employee’s employment is
terminated within eighteen (18) months following the Change in Control either by
the Corporation by notice of non-renewal, without Cause, or with Cause as
defined in Section 3.3(1) (failure to perform) hereof, or by Employee for Good
Reason. For purposes of this Agreement, “Good Reason” shall exist for Employee
to terminate his employment if Employee resigns within six (6) months of any of
the following conditions having arisen without his consent after having given
the Corporation written notice of the existence of such condition within sixty
(60) days of the initial existence of the condition and providing the
Corporation with thirty (30) days to remedy the condition:

        (A)         a substantial adverse alteration in the nature or status of
his position or responsibilities or the conditions of his employment from those
in effect immediately prior to the Change in Control;

        (B)         a material diminution by the Corporation of Employee’s
annual base salary and target bonus;

        (C)         the Corporation’s requiring Employee to be based more than
fifty (50) miles from the Corporation’s offices at which he was principally
employed immediately prior to the date of the Change in Control;

        (D)         the Corporation’s material failure to pay Employee any
compensation due under this Agreement;

        (E)         the failure of the Corporation to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement;

        (F)         any other action or inaction that constitutes a material
breach by the Corporation of this Agreement.

    6.3         Severance Pay and Benefits.     If Employee’s employment with
the Corporation terminates under circumstances as described in Section 6.2
above, Employee shall be entitled to receive all of the following:

        (A)         all accrued compensation through the termination date;

 

7



--------------------------------------------------------------------------------

        (B)         a severance payment equal to Employee’s then current monthly
salary for twenty-four (24) months plus an amount equal to the value of
Employee’s target bonus for the year in which the termination occurs (less any
applicable taxes and withholdings), payable in substantially equal installments
on the last business day of each applicable month. For purposes of Section 409A,
as applicable, each installment payment shall be considered a separate payment.
During the twenty-four (24) month period following termination, if Employee
accepts employment or a consultancy with another entity or becomes
self-employed, then he must notify the Corporation before such employment or
consultancy begins and the payments made pursuant to this Section 6.3(B) shall
be reduced by the amount of compensation to be paid to him in connection with
such employment, consultancy or self-employment. If Employee does not notify the
Corporation in accordance with this provision, then its obligation to make
payments or further payments pursuant to this Section 6.3(B) shall cease;

                        In the event that the total amount of payments due
Employee under Section 6.3(B) should exceed the maximum amount permitted to be
paid under a separation pay plan exempt from regulation under Section 409A
pursuant to Treasury Regulations Section 1.409A-1(b)(9)(iii), then the entire
amount in excess of such maximum amount shall be paid to Employee no later than
two and one-half (2 1/2) months following the end of the calendar year in which
Employee’s employment terminated.

(C)         unless Employee obtains comparable medical insurance coverage from a
subsequent employer, then, for twenty-four (24) months following the termination
of Employee’s employment, the Corporation shall reimburse Employee for certain
premiums paid for comparable health insurance coverage as described in this
Section 6.3(C). Employee may elect to continue coverage under the Corporation’s
group health insurance plan in which he participated on the effective date of
the termination of employment by election of continuation coverage under COBRA,
subject to the terms of the group health plan and applicable law. The
Corporation shall reimburse Employee for that portion of the COBRA premiums that
are in excess of the amount Employee paid for group health plan coverage
immediately prior to termination of employment for the lesser of: (i) the
maximum COBRA period for which Employee is eligible, or (ii) twenty-four
(24) months following termination of employment. At the end of the maximum COBRA
continuation period, the Corporation shall further reimburse Employee for that
portion of health insurance premiums under a fully-insured, individual health
insurance policy that are in excess of the amount Employee paid for coverage
under the Corporation’s group health plan immediately prior to termination of
employment. Such individual health insurance policy reimbursements shall
continue for no longer than the remainder, if any, of the twenty-four (24) month
health insurance continuation period following expiration of the maximum COBRA
continuation period. Notwithstanding the foregoing, in the event Employee
prefers to initially obtain health insurance coverage under a fully-insured,
individual health insurance policy that is less expensive than COBRA coverage,
the Corporation shall reimburse Employee for premiums that are in excess of the
amount Employee paid for health insurance under the Corporation’s group health
plan immediately prior to termination through the earlier to occur of:
(i) twenty-four (24) months following termination of employment, or (ii) the
date Employee obtains comparable group health insurance coverage from a
subsequent employer. All such reimbursements required pursuant to this
Section 6.3(C) shall be paid as soon as reasonably practicable following
Employee’s submission of proof of timely premium payments to the Corporation;
provided, however, that all such claims for reimbursement shall be submitted by
Employee and paid by the Corporation no later than twenty-seven (27) months
following Employee’s termination of employment.

7.         WAIVER OF BREACH.     The Corporation’s or Employee’s waiver of any
breach of a provision of this Agreement shall not waive any subsequent breach by
the other party.

 

8



--------------------------------------------------------------------------------

8.         ENTIRE AGREEMENT.     Except as expressly provided in this Agreement,
this Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.

9.         SEVERABILITY.     If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties desire that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.

10.         PARTIES BOUND.     The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Corporation’s successors and assigns. The Corporation, at its
discretion, may assign this Agreement. Employee may not assign this Agreement
without the Corporation’s prior written consent.

11.         REMEDIES.     Employee acknowledges that his breach of the Agreement
would cause the Corporation irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate. Therefore, in addition to any legal or other relief to which the
Corporation may be entitled by virtue of the Employee’s breach or threatened
breach of this Agreement, the Corporation may seek equitable relief, including
but not limited to preliminary and injunctive relief, and such other available
remedies.

12.         DELAYED DISTRIBUTION TO KEY EMPLOYEES.     If the Corporation
determines, in accordance with Sections 409A and 416(i) of the Code and the
regulations promulgated thereunder, in the Corporation’s sole discretion, that
Employee is a Key Employee of the Corporation on the date her employment with
the Corporation terminates and that a delay in severance pay and benefits
provided under this Agreement is necessary for compliance with
Section 409A(a)(2)(B)(i), then any severance payments and any continuation of
benefits or reimbursement of benefit costs provided under this Agreement and not
otherwise exempt from Section 409A shall be delayed for a period of six
(6) months (the “409A Delay Period”). In such event, any such severance payments
and the cost of any such continuation of benefits provided under this Agreement
that would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount in the month following the
end of the 409A Delay Period. For purposes of this Agreement, “Key Employee”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) of that section. If Employee is
identified as a Key Employee on an Identification Date, then Employee shall be
considered a Key Employee for purposes of this Agreement during the period
beginning on the first April 1 following the Identification Date and ending on
the following March 31.

13.         GOVERNING LAW.     This Agreement and the employment relationship
created by it shall be governed by North Carolina law without giving effect to
North Carolina choice of law provisions.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

    EMPLOYEE       

/s/ KEITH S. BELL

  

11/20/07        

    Keith S. Bell    Date     THE PANTRY, INC.       

/s/ PETER J. SODINI

  

11/20/07        

    Peter J. Sodini    Date

 

10